          Case 1:16-cr-00327-RA Document 251
                                         250 Filed 03/16/21 Page 1 of 1

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC




                                                            March 16, 2021


VIA ECF

Honorable Ronnie Abrams                                            Application granted.
Daniel Patrick Moynihan
United States Courthouse                                           SO ORDERED.
500 Pearl Street
New York, NY 10007-1312                                            ____________________
                                                                   Ronnie Abrams, U.S.D.J.
       RE:     United States v. Kevin Walker,                      March 16, 2021
               16 Cr. 327 (RA)

Dear Judge Abrams:

        We respectfully write on behalf of Mr. Walker to request that the Court extend the time
for the defense to file its reply concerning the outstanding Rule 33 motion to April 9, 2021. The
additional time is needed in light of the complexity of the issues and the need to be able to
communicate with Mr. Walker, who is incarcerated out of state.

       AUSA Jonathan Rebold has informed the defense that the government consents to this
defense request to extend the defense reply filing date until April 9, 2021.


                                                            Respectfully submitted,


                                                            ____/S/________________
                                                            Sean M. Maher
                                                            Gráinne E. O’Neill
                                                            Counsel for Kevin Walker


cc:    Opposing counsel via ECF




                  2796 SEDGWICK AVENUE, SUITE C1, BRONX, NEW YORK 10468
                            (212) 661-5333 • (347) 548-9959 FAX
                                WWW.SEANMAHERLAW.COM
